In an action by vendees of real property to impress a lien thereon and to recover the amount paid on account of the contract of sale, on the ground of alleged false representations as to the condition of the building and other matters, the appeal is from an order denying appellants’ motion for summary judgment. Order affirmed, with $10 costs and disburse*823ments. (Of. Massler v. Smit, 279 App. Div. 941, and Hettinger v. Abeles, 283 App. Div. 726.) Nolan, P. J., Wenzel, MacCrate and Beldock, JJ., concur; Adel, J., concurs but adheres to his views expressed in the dissenting- memorandum in Hettinger v. Abeles (283 App. Div. 726, 727).